DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azad (WIPO Publication No. WO 2018/004583 A1).

As per claim 1, Azad discloses a component for a gas turbine engine comprising: an airfoil section (4; figure 1) extending in a radial direction from a platform (6), the airfoil section extending in an axial direction between an airfoil leading edge and an airfoil trailing edge (as shown; figures 1, 2), and the airfoil section extending in the circumferential direction between pressure and suction sides (as shown; figures 1, 2); wherein the platform extends in the axial direction between a platform leading edge and a platform trailing edge, and extends in the circumferential direction between a first mate face and a second mate face (as shown; figures 1, 2); wherein the platform includes a radially facing surface joined with the airfoil section and includes a cold side surface opposed to the radially facing surface; and wherein a first thickness is defined between the radially facing surface and the cold side surface adjacent the first mate face, a second thickness is defined between the radially facing surface and the cold side surface adjacent the second mate face, and the first thickness is greater than the second (see annotated figure 3 below) from at least the airfoil leading edge to the airfoil trailing edge with respect to the axial direction (constant thickness in the axial direction shown; figure 2).


    PNG
    media_image1.png
    478
    833
    media_image1.png
    Greyscale

As per claim 2, Azad discloses the component as recited in claim 1, and further discloses wherein the first thickness is greater than second thickness from the platform leading edge to the platform trailing edge (constant thickness in the axial direction shown; figure 2).

As per claim 4, Azad discloses the component as recited in claim 1, and further discloses wherein the platform includes a contour that slopes inwardly from the radially facing surface toward the second mate face (at endwall edges 26, 28; figure 3).

As per claim 5, Azad discloses the component as recited in claim 4, and further discloses wherein the contour extends in the axial direction from the platform leading edge to the platform trailing edge (as shown; figure 2).

As per claim 7, Azad discloses the component as recited in claim 1, and further discloses wherein the first mate face defines a first retention slot, the second mate face defines a second retention slot, and each of the first and second retention slots is dimensioned to receive a respective seal member (slots 52 and 54 receiving seal 30; figure 3).

As per claim 9, Azad discloses the component as recited in claim 1, and further discloses wherein the component is a turbine vane, and the airfoil section extends between the platform and another platform (as shown; figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azad in view of Wells (U.S. Pre-Grant Publication No. 2019/0368050).

As per claim 6, Azad discloses the component as recited in claim 4. Azad does not explicitly disclose at least one coating disposed along the radially facing surface and the contour.
Wells is an analogous prior art in that it deals with gas turbine engine airfoil. Wells teaches at least one coating disposed along the radially facing surface and the contour (applying coating on all gas washed surface including the platform’s surface; paragraph [0040]). Wells teaches the coating provides corrosion resistance and thermal barrier (paragraph [0002]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Azad’s platform surface including the contoured surface to incorporate Wells’ thermal barrier coating because as Azad teaches the coating provides corrosion resistance and thermal barrier (paragraph [0002]).




Allowable Subject Matter
Claims 10-20 are allowed.
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 3 contains allowable subject matter wherein the first mate face is adjacent the suction side, and the second mate face is adjacent the pressure side. In claim 1, the first mate face is defined to have greater thickness than the second mate face from at least the airfoil leading edge to the airfoil trailing edge. In a close prior art, Lewis (U.S. Pre-Grant Publication No. 2017/0022839) teaches wherein the mate face adjacent the suction side has greater thickness for only a portion from the leading edge to the trailing edge (figures 4, 5A, 5B). No prior art of record sufficiently teaches the allowable subject matter.

Claim 8 contains allowable subject matter wherein the first distance is greater than second distance. In the closest prior art, Azad teaches wherein a first distance between the first 

Claim 10 contains allowable subject matter wherein the first component is moveable between first and second installed positions relative to the second component, the first and second radially facing surfaces being radially misaligned in the first position, and the first and second radially facing surfaces being radially aligned in the second position in response to pivoting of the first component in the circumferential direction about the engine longitudinal axis.
In the closest prior art, Szwedowicz (U.S. Pre-Grant Publication No. 2012/0219405) teaches a gas turbine engine comprising: first and second components (adjacent blades 13; figures 1, 3) distributed about an engine longitudinal axis; wherein the first component includes a first endwall (14) extending in an axial direction between a first leading edge and a first trailing edge and extending in a circumferential direction from a first mate face (at gap 22; figure 3), the first endwall including a first radially facing surface bounding a gas path (radially outer surface of platform 14); wherein the second component includes a second endwall (14) extending in the axial direction between a second leading edge and a second trailing edge and extending in the circumferential direction from a second mate face (mirror structure at the opposite end; figure 3), the second endwall including a second radially facing surface bounding the gas path (as shown; figures 2, 3), and the first and second mate faces opposed to define an intersegment gap (22); a seal member (21) spanning between the first and second mate faces along the intersegment gap (as shown; figure 3), wherein the first component is moveable between first and second installed positions relative to the second component, the (as shown; figure 3b), and the first and second radially facing surfaces being radially aligned (as shown; figure 3a). However Szwedowicz does not teach wherein the second position is in response to pivoting of the first component in the circumferential direction about the engine longitudinal axis. Instead, Szwedowicz teaches the misalignment, i.e., the first position, is in response to pivoting of the first component in the circumferential direction about the engine longitudinal axis (under the influence of centrifugal forces; paragraph [0010]). Szwedowicz differs from the claimed invention because the claimed invention requires the aligned position in response to pivoting of the first component in the circumferential direction while Szwedowicz only teaches the misaligned position in response to pivoting of the first component in the circumferential direction. 
No prior art of record sufficiently teaches the claimed allowable subject matter.

Claims 11-17 also contain allowable subject matter by virtue of their dependency on claim 10.

Claim 18 also contain the same allowable subject matter “moving the first component between first and second installed positions relative to the second component, the first and second radially facing surfaces being radially misaligned in the first position, and the first and second radially facing surfaces being radially aligned in the second position in response to pivoting of the first component in a circumferential direction”.

Claims 19-20 also contain allowable subject matter by virtue of their dependency on claim 18.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lu (U.S. Patent No. 7,195,454) three different orientations of the platforms including orientations that are misaligned with adjacent vanes.
Weinert (U.S. Pre-Grant Publication No. 2016/0258294) teaches wherein the thickness of the platform near the suction side is thinner than the pressure side for at least a portion from the leading edge to the trailing edge.
Sarawate (U.S. Pre-Grant Publication No. 2019/0383393) teaches wherein the blade platform is misaligned due to machine tolerance.
Vu (U.S. Pre-Grant Publication No. 2016/0053621) teaches wherein the mate face is contoured.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745